Citation Nr: 1708878	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  12-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder for purposes of establishing eligibility for VA treatment.


WITNESSES AT HEARING ON APPEAL

The Veteran and S.D.


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1988 to February 1992, serving in Southwest Asia from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claims for service connection for PTSD and an acquired psychiatric condition to include anxiety and depression. 

This matter, to include the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD, was remanded in April 2015 for additional development. 

In a September 2016 rating decision, the RO granted service connection for an "unspecified trauma and stressor related disorder."  The Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to the claim for service connection for an acquired psychiatric disorder other than PTSD.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the RO's initial ratings or effective dates.  Thus, those matters are not in appellate status.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in June 2014.  A transcript of the hearing has been associated with the claims file in Virtual VA.

The issue of the Veteran's entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A mental illness is not shown to have developed during or within two years of the Veteran's separation from active duty service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder for the purpose of establishing eligibility for treatment have not been met.  38 U.S.C.A. § 1702 (West 2015); 38 C.F.R. § 3.384 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159 (b) (2016).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim. 38 C.F.R. § 3.159(b)(1).

In the present case, the Veteran was provided adequate notice in March 2011, prior to the initial adjudication of the claim in August 2011.  This satisfies the VA's duty to notify.

Next, pursuant to the VA's duty to assist, service treatment records and all pertinent government and private records have been obtained and associated with the file.  VA examinations were conducted in March 2011 and August 2015.  

II. Eligibility for Treatment

Under 38 U.S.C.A. § 1702(a), any veteran of the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before the end of the two-year period beginning on the last day of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  In January 2008, 38 U.S.C.A. § 1702(b) was added via Public Law 110-181, and provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval, or air service if such disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.

As the Veteran has a current diagnosis of "unspecified trauma and stressor related disorder," the remaining issue is whether this disability developed during service or within two years of discharge. 

In the present case, the evidence demonstrates that the current disability did not develop during service or within two years of discharge.  The Veteran was provided with a VA examination in March 2011, in which he was diagnosed, under DSM-IV, with major depressive disorder and anxiety.  The Veteran was provided with another VA examination in August 2015.  The August 2015 examiner diagnosed the Veteran with "unspecified trauma and stressor related disorder."  In a September 2016 addendum opinion, the examiner stated that this disorder is the same condition as the previously diagnosed depression and anxiety with a change in nomenclature as required by DSM-5. 

In a May 2011 VA addendum opinion, the March 2011 examiner noted that the Veteran's depressive episodes began in 2001 due to the loss of an interpersonal relationship.  The examiner also noted that the Veteran's anxiety did not clearly rise to a level of a psychological disorder until about 2005 when he reported significant avoidance of other people.  Thus, the Veteran's disability developed more than two years after discharge. 

Since the Veteran's diagnosed mental disorder did not develop during or within two years of discharge, the criteria for service connection for an acquired psychiatric disorder for the purpose of establishing eligibility for treatment have not been met.  38 U.S.C.A. § 1702 (West 2015); 38 C.F.R. § 3.384 (2016).


ORDER

Service connection for an acquired psychiatric disorder for the purpose of establishing eligibility for treatment is denied. 


REMAND

The Veteran seeks service connection for PTSD.  To establish entitlement to service connection for PTSD a veteran must show (a) a medical diagnosis of PTSD, (b) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor, and (c) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran was provided with a VA examination in March 2011.  In a May 2011 VA addendum opinion the March 2011 examiner concluded that the Veteran did not appear to have PTSD under the DSM-IV standard.

As stated in the April 2015 Remand, this examination does not appear to be comprehensive because VA treatment records were missing at the time of examination and VA did not make reasonable efforts to verify the Veteran's stressor.  The Remand instructed the RO to verify the Veteran's stressor, obtain comprehensive VA treatment records from any and all VA facilities, and inquire about the existence of private medical records, associating them with the claims file if available.  The RO was also instructed to provide the Veteran with a new VA examination after completing the requested development.

After completing the requested development, the RO provided the Veteran with a VA examination in August 2015.  The examiner concluded that the Veteran did not appear to have PTSD under DSM-5.

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM), Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that were certified for appeal to the Board or were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 2014, and therefore, this claim is governed by DSM-IV.  Since the August 2015 examiner assessed the Veteran under DSM-5 rather than DSM-IV, the examination is inadequate.  Thus, the Board must remand the claim for a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion to assess the Veteran's claimed PTSD.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner.  The need for actual physical examination of the Veteran is left to the discretion of the clinician selected to provide the supplemental opinion. After reviewing the complete record, to include the Board's prior remands, the examiner should offer an opinion on the following:

(a) Does the Veteran have a current diagnosis of PTSD using the DSM-IV standard?

(b) If the answer to (a) is affirmative, is it at least as likely as not that such disorder is either causally related to a verified stressful circumstance of the Veteran's active service, or to a fear of hostile military or terrorist activity?

For the purpose of answering this question, the examiner is asked to rely on the accuracy of the Veteran's own statements regarding the occurrence of his claimed stressors during service, unless it can be explained why there is a medical reason to believe that the Veteran's recollection of his stressors may be inaccurate or not medically supported.

A complete rationale should be given for all opinions and conclusions expressed. 

2.  The RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, after the development requested above, and any additional development deemed necessary has been completed, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


